Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to the application filed on 07/19/2019. Claims 1 through 5 are presently pending and are presented for examination.
Information Disclosure Statement
	The Information Disclosure Statements submitted on 12/03/2019 and 07/19/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS was considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim US 20190126930 A1 in view of Tateishi US 20180066960 A1 (hereinafter referred to as “Kim” and “Tateishi”).
Regarding claim 1, Kim teaches An assistance control system including a map database storing map information, and performing assistance control for causing a moving object to move to a destination based on the map information (See Kim claim 9 
the assistance control system comprising an electronic control unit configured to generate or update the map information based on input from a sensor mounted on the moving object (See Kim [0062] “The map position updating module 130 of 170 updates the position of the own vehicle on the detailed map including lane information. The position updating module 130 may display the position of the own vehicle on the lane link by mapping the position of the own vehicle, and receive information regarding the position of the own vehicle from the vehicle sensor 400 or the precise location determining device 300. Here, referring to FIG. 2, the detailed map includes a link 12 representing a road, a node 11 connecting links, and a lane link 13 representing a lane in which a vehicle drives. Referring to FIG. 3, a location of the own vehicle 10 may be indicated on the lane link of the detailed map. Here, a node may express a crossroad, include rotation and passage code information, and include a position value of a node, attributes related to a node (crossword, road type, etc.). A link, a road not considering a carriageway, may not have directionality and include position values of starting and ending points of a link, link-related attributes (the number of lands, other link connection information, etc.). The lane link refers to each carriageway in which a vehicle drives, having directionality. In this manner, the map position updating module 130 checks a link in which a vehicle is currently positioned and a lane link and maps the link and the lane link to the detailed map.”),
acquire a plurality of route candidates to the destination (See Kim[0069] above), 
evaluate certainty of the map information for each location or each section (See Kim [0063] “In order to update the position of the own vehicle on the detailed map, the map position updating module 130 may generate a candidate list from boundary information of a lane link, calculate an expectation value through a given cost function with respect to lane links on the candidate list, and map a current position of the vehicle to the detailed map through the expectation value. Here, the cost function Ci may be comprehensively determined by several factors as expressed by Equation 1 below.
C.sub.i=N.Math.(W.sub.lat.offset.Math.W.sub.heading.diff.Math.W.sub.prob.lane.sub._.sub.change.Math.W.sub.road.sub._.sub.connectivity.Math.W.sub.prev.lane)   [Equation 1]”
And [0064] “Here, N denotes a normalization coefficient, W.sub.lat.offset denotes a lateral offset, W.sub.heading.diff denotes a heading difference, W.sub.prob.lane.sub._.sub.change denotes a probability of lane change), W.sub.road.sub._.sub.connectivity denotes a road Network, and W.sub.prev.lane denotes a previous lane link.”)
…
Kim does not teach evaluate accuracy of the assistance control in the acquired route candidates based on the calculated map information evaluation value
set a priority of a route candidate evaluated lower among the route candidates,
to be higher than priorities of other route candidates
and present a route candidate having the highest priority among the route candidates to an occupant of the moving object
or control the moving object along the route candidate having the highest priority.

However, Tateishi teaches evaluate accuracy of the assistance control in the acquired route candidates based on the calculated map information evaluation value (See Tateishi abstract)
set a priority of a route candidate evaluated lower among the route candidates,
to be higher than priorities of other route candidates (See Tateishi para [0089] As described hereinabove, in the first embodiment, the ECU 20 extracts either the shape or the distribution of the landmarks on the plurality of routes, to the destination on the map. The estimated accuracy of the vehicle position at the sampling points provided at the predetermined intervals is calculated for each route on the basis of the extracted shape and distribution of the landmarks. The operating ratio of the driving assistance control for each of the routes is then calculated on the basis of the estimated accuracy of the sampling points, and the driver is enabled to select one of the plurality of routes after the calculated operating ratio thereof of is displayed to the driver. The driver can select the route which has the driving assistance with a low frequency of interruptions along the route, by referring to the operating ratio of each route. Furthermore, the interruption of the driving assistance control at unexpected timings whilst driving along the route is avoided, and as a result, the load to the driver also decreased.”),
and present a route candidate having the highest priority among the route candidates to an occupant of the moving object (See Tateishi para [0089] above),
or control the moving object along the route candidate having the highest priority.
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the assistance control system as taught in Kim to include evaluating accuracy of acquired candidate routes as mentioned in Tateishi because it would keep the driver aware of his/her surroundings and the amount of distance of the selected route.



Allowable Subject matter
Claims 2, 3, 4, and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170328725 A1 teaches generating routes based on a routing request from a user and selects a route based on a routing score assigned to each route.
CN 106500708 A teaches selecting a route from a plurality of candidate routes based on if the route score is greater than a threshold value.
US 20180023966 A1 teaches a route searching device that searches for a moving route through an external sensor by acquiring information regarding the vehicle’s surroundings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHZAB HUSSAIN SHAH whose telephone number is (571)272-7690.  The examiner can normally be reached on Monday-Friday: 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.H.S./Examiner, Art Unit 3664      
                                                                                                                                                                                                  /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664